Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of species A (claims 1-12 and 19-20) in the reply filed on 12/18/2020 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.

Information Disclosure Statement
The information disclosure statement submitted on 4/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:

+ Figures 5B and 9B show a same text “n=1-N” at S523, S527, S924 and S929 which are inconsistent with the specification. The specification describes that steps S523-S527 (similarly S924-S929) are repeated for N times. The figures do not show such descriptions and simply set n equal to 1-N at those steps for N times. In addition, if steps S523, S527, S924 and S929 were repeated for N times, it would not make any differences at all because n is just repeatedly set to 1-N.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“change unit” in claim 1, 3, 5-11, 13-15 and 18.
“display control unit” in claims 1, 2, 4-7, 11-13, 16-18.
“control unit” in claim 1, 3, 4 and 10.
“reception unit” in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9-12, 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein the control unit is configured to perform control to change the setting of the second setting item in a range where a change in the setting of the first setting item changed by the change unit is not involved”. The Examiner is not sure what the Applicant really means with the language as claimed. In a first interpretation, it seems the claim simply reads that the setting of the second setting item is changed in a second range and the setting of the first setting item changed by the 

Claim 3 recites “the setting of the first setting item changed by the change unit” which can be ambiguous and unclear of which interpretation should be read: i) the changed setting (3840x2160) of the first setting item or ii) the setting (1920x1080) of the first setting item [e.g. fig. 6B; the setting 1920x1080 is changed to 3840x2160].

Claim 4 recites “the setting of the second setting item” in various places which are unclear which “setting of the second setting item” is being referenced to: i) “a setting of a second setting item”, ii) “the changed setting of the second setting item” or iii) the twice-changed setting of the second setting item described in “to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user” in claim 1.

Claim 5 recites “selectably display a setting in a range where a change in the setting of the first setting item is not involved” which has a similar issue as presented in claim 3.

Claim 6 recites “the setting of the second setting item changed by the change unit…is displayed” which can be ambiguous and unclear of which interpretation should be read: i) the changed setting 

Claim 7 recites “perform control to, in a case where the setting of the second setting item changed by the change unit due to the change in the setting of the first setting item is displayed, hide the setting of the second setting item that cannot retain the setting of the first setting item due to a change in the setting of the second setting item” which suggests that the setting of the second setting item is both displayed and hidden. It is unclear how the setting of the second setting item can be both displayed and hidden.

Claim 7 recites “the setting of the second setting item” in various places which are unclear which “setting of the second setting item” is being referenced to: i) “a setting of a second setting item”, ii) “the changed setting of the second setting item” or iii) the twice-changed setting of the second setting item described in “to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user” in claim 1.

Claim 9 recites “the change unit is configured to change a setting of a second setting item given a lower priority in a range where a change in a setting of a second setting item given a higher priority is not involved”. The Examiner is not sure what the Applicant really means with the language as claimed. In a first interpretation, it seems the claim simply reads that a setting of a second setting item given a lower priority in a range A and a setting of a second setting item given a higher priority in a range B, where the range A and the range B are not involved with each other, are simply different or are simply not related. In a second interpretation, “is not involved” is read as regardless where claim 9 is now read as the change unit is configured to change a setting of a second setting item given a lower priority in a regardless there is a change in a setting of a second setting item given a higher priority. In a third interpretation, “is not involved” is read as “is not performed”. It is unsure whether one of those is what the Applicant means or is another completely different interpretation not listed. 

Claim 10 recites “the setting of the second setting item” which is unclear which “setting of the second setting item” is being referenced to: i) “the changed setting of the second setting item” or ii) the twice-changed setting of the second setting item described in “to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user” in claim 1.

Claim 11 recites “display the setting of the third setting item changed by the change unit” which can be ambiguous and unclear of which interpretation should be read: i) display the changed setting of the third setting item or ii) display the setting of the third setting item before being changed by the change unit.

Claim 12 recites “the setting of the second setting item” which is unclear which “setting of the second setting item” is being referenced to: i) “a setting of a second setting item”, ii) “the changed setting of the second setting item” or iii) the twice-changed setting of the second setting item described in “to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user” in claim 1.

Claim 12 recites “display the setting of the third setting item” which is unclear of which interpretation should be read: i) display the changed setting of the third setting item or ii) display the setting of the third setting item before being changed by the change unit.

Claim 19 recites “changing a setting of a second setting item different from the first setting item….performing control to display, in a case where a second setting item is changed as a result of a change in the setting of the first setting item, a changed setting of the second setting item…” It is unclear which “second setting item” among the two predefined “second setting item” is referenced by “the second setting item”.

Claim 20 is directed to a “computer-readable storage medium” which seems to be drafted in a form of a dependent claim and depends from claim 19 which is directed to a method. Claim 20 fails to provide step(s) for further limit the subject matter of the claim upon which it depends. In addition, claim 20 seems to also be considered as an independent claim where it incorporates steps of claim 19. It is not clear whether claim 20 should be treated as an independent claim or a dependent claim. It is suggested to rewrite claim 20 in a traditional independent form to address these issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
A "computer-readable storage medium" is defined in the specification to include "[0192] Embodiments of the present invention can also be realized by a computer of a system or apparatus that 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wever et al (US 20160139738).
Regarding claim 1, Wever teaches An electronic device comprising:
a change unit (24) configured to change a setting of a first setting item in response to an instruction from a user, and to change a setting of a second setting item different from the first setting item due to a change in the setting of the first setting item made by the change unit (Figs. 3E-3K; paras. 0033-0041; changing a resolution setting item [1st] from 2k to 4k in response to an instruction from a user and automatically changing a fps setting item [2nd] from 120 to 30 due to the change of the resolution setting item from 2k to 4k);
a display control unit (24) configured to perform control to display the changed setting of the second setting item in a case where the second setting item is changed by the change unit due to the change in the setting of the first setting item, and not to display a setting of a setting item different from the first setting item in a case where the second setting item is not changed by the change unit (Fig. 3G displaying the changed 30 fps of the fps setting item in the case presented above, and fig. 3F does not 
a control unit (24) configured to perform control to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user (para. 0038; changing from the changed 30 fps of the fps setting item to 120fps in response to an instruction from the user).

Regarding claim 2, Wever teaches the electronic device according to claim 1, wherein the display control unit is configured to perform control to display settings of the second setting items in a list in a case where a plurality of the changed second setting items is present (Fig. 3K).

Regarding claim 3, Wever teaches the electronic device according to claim 1, wherein the control unit is configured to perform control to change the setting of the second setting item in a range where a change in the setting of the first setting item changed by the change unit is not involved (paras. 0037, 0038; controlling to change the setting of the fps setting item in fps range 30-120 where a change in the 2k setting of the resolution setting item is not involved/happened).

Regarding claim 4, Wever teaches the electronic device according to claim 1, wherein the control unit is configured to performs control to change the setting of the second setting item in response to an operation by the user on the setting of the second setting item displayed by the display control unit (Figs. 3E, 3G, 3K; paras. 0033-0038; the setting of the fps setting item can be changed to 30, 120, 180 in response to an operation by the user on the setting of the fps setting item displayed on the display).

Regarding claim 5, Wever teaches the electronic device according to claim 1, wherein the display control unit is configured to perform control to, in response to the instruction from the user to change the setting of the second setting item changed by the change unit due to the change in the setting of the first setting item, selectably display a setting in a range where a change in the setting of the first setting item is not involved (Figs. 3C, 3D; selectively display a setting of 310, 312 in a range where a change in the 2k setting of the resolution setting item is not involved/happened).

Regarding claim 19, the claim reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1.

Regarding claim 20, Wever teaches A computer-readable storage medium that stores a program for executing the method according to claim 19 (Fig. 1; para. 0025).

Claim(s) 1, 6-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (US 20160080600).
Regarding claim 1, Nishida teaches An electronic device comprising:
a change unit (CPU 501) configured to change a setting of a first setting item (703) in response to an instruction from a user, and to change a setting of a second setting item (707) different from the first setting item due to a change in the setting of the first setting item made by the change unit (Figs. 4-9; paras. 0087-0094; due to a change of SHEET SIZE 703 to A3 in response to a user instruction, the CPU changes a setting TRACING PAPER of SHEET TYPE 707 to be a prohibit setting according to table of fig.4 as shown in fig. 8B);
a display control unit (501) configured to perform control to display the changed setting of the second setting item in a case where the second setting item is changed by the change unit due to the 
a control unit (501) configured to perform control to change the changed setting of the second setting item displayed by the display control unit in response to an instruction from the user (Figs. 4-9; paras. 0087-0094; changing the changed setting TRACING PAPER of SHEET TYPE 707 to be a valid setting in response to a user instruction to correct the incompatibility).

Regarding claim 6, Nishida teaches the electronic device according to claim 1, wherein the display control unit is configured to perform control to, in a case where the setting of the second setting item changed by the change unit due to the change in the setting of the first setting item is displayed, indicate in a recognizable manner that the setting of the second setting item that cannot retain the setting of the first setting item due to a change in the setting of the second setting item cannot be changed (Figs. 4, 8-10; paras. 0087-0094).

Regarding claim 7, Nishida teaches the electronic device according to claim 1, wherein the display control unit is configured to perform control to, in a case where the setting of the second setting item changed by the change unit due to the change in the setting of the first setting item is displayed, hide the setting of the second setting item that cannot retain the setting of the first setting item due to a change in the setting of the second setting item (Figs. 4, 8-10; paras. 0087-0094, 0133).

Regarding claim 8, Nishida teaches the electronic device according to claim 1, wherein in a case where settings of a plurality of second setting items are changed due to the change in the setting of the 

Regarding claim 9, Nishida teaches the electronic device according to claim 8, wherein in a case where settings of a plurality of second setting items are corrected due to the change in the setting of the first setting item in response to an instruction from the user, the change unit is configured to change a setting of a second setting item given a lower priority in a range where a change in a setting of a second setting item given a higher priority is not involved (Figs. 4, 8-10; paras. 0087-0094; in the order as shown in figs. 4, 8).

Regarding claim 10, Wever teaches the electronic device according to claim 1, wherein, due to a change in the setting of the second setting item made by the control unit in response to an instruction from the user, the change unit is configured to change a setting of a third setting item different from the second setting item (Figs. 4, 8-10; paras. 0087-0094; due to a changes the setting of SHEET TYPE 707 to LABEL SHEET in response to a user input, the CPU changes a setting of BASIS WEIGHT 705 to be a prohibit setting).

Regarding claim 11, Wever teaches the electronic device according to claim 10, wherein the display control unit is configured to perform control to display the setting of the third setting item changed by the change unit (Figs. 4, 8-10; paras. 0087-0094; display the setting of BASIS WEIGHT 705 as shaded similar to the setting of SHEET TYPE 707 shown in fig. 8B).

Regarding claim 12, Wever teaches the electronic device according to claim 11, wherein the display control unit is configured to perform control to, after hiding the setting of the second setting item, display the setting of the third setting item (Figs. 4, 8-10; paras. 0087-0094; display the setting of BASIS WEIGHT 705 as shaded similar to the setting of SHEET TYPE 707 shown in fig. 8B after hiding the setting TRACING PAPER of SHEET TYPE 707 when the 707b is hidden).

Regarding claim 19, the claim reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1.

Regarding claim 20, Nishida teaches A computer-readable storage medium that stores a program for executing the method according to claim 19 (Fig. 1; para. 0181).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Quan Pham/Primary Examiner, Art Unit 2696